DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 12 and 13 recite the limitation "the wiring electrode".  There is insufficient antecedent basis for this limitation in the claim. 
	For purposes of examination, claims 12 and 13 have been interpreted as depending from claim 11, which recites the limitation “a wiring electrode”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, 10, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (US 2016/0099262; hereinafter Lin).

•	Regarding claim 1, Lin discloses a display panel (figures 3, 4, 7, 9, and 10), comprising: 
a substrate (element 24 in figures 3, 7, 9, and 10 and ¶ 24), and 
a plurality of pixel circuits arranged in an array on the substrate (elements 22 in figures 3, 4, 7, 9, and 10, and ¶ 25), 
wherein each of the plurality of pixel circuits comprises: 
a pixel driving chip (element 20 in figures 3, 4, 7, 9, and 10 and ¶ 25), and 
at least one light-emitting element electrically connected to the pixel driving chip (elements 32 in figures 4, 7, 9, and 10 and ¶s 27 and 34), 
and the pixel driving chip is configured to: 
receive and store a data signal (¶ 32), and 
drive the at least one light-emitting element to emit light according to the data signal (¶ 32).
•	Regarding claims 2-6, 9, 10, 14, 16, and 17, Lin discloses everything claimed, as applied to claim 1.  Additionally, Lin discloses where:
Claim 2:	each of the at least one light-emitting element comprises a first electrode and a second electrode (element 32 in at least figures 9 and 10 and ¶ 46); 
	the pixel driving chip comprises a first terminal, a second terminal, and a third terminal (elements 64C, 64D, and 64A, respectively, in figures 9 and 10 and ¶s 51-53), and is configured to control a current flowing through the at least one light-emitting element according to the data signal (¶s 32 and 34); and 
	the first terminal of the pixel driving chip is connected to a first voltage terminal to receive a first voltage (element 64C in figures 9 and 10 and ¶ 51), and the second terminal of the pixel driving chip is connected to the first electrode of the at least one light-emitting element (element 64D in figures 9 and 10 and ¶s 51 and 52).



Claim 3:	the display panel further comprises: 
	a gate driving circuit, a plurality of gate lines, a data driving circuit, and a plurality of data lines, which are on the substrate (elements 30, S, 28, and D, respectively, in figure 3 and ¶s 28 and 29), 
	the pixel circuit comprises a data writing circuit (element T in figures 9 and 10 and ¶ 52; see also element 46 in figures 5 and 6 and ¶ 37), and 
	the data writing circuit is connected to the pixel driving chip and configured to write the data signal to the pixel driving chip in response to a scan signal (note the relationship between elements 20 and T in figures 9 and 10 and ¶s 37 and 52); 
	the gate driving circuit is electrically connected to data writing circuits of a plurality of rows of pixel circuits through the plurality of gate lines, respectively (note the relationship between elements 30 and S and elements 20 in figures 3, 9, and 10), and is configured to provide a plurality of scan signals to the data writing circuits of the plurality of rows of pixel circuits, respectively (¶ 29); and 
	the data driving circuit is electrically connected to data writing circuits of a plurality of columns of pixel circuits through the plurality of data lines, respectively (note the relationship between elements 28 and D and elements 20 in figures 3, 9, and 10), and is configured to provide a plurality of data signals to the data writing circuits of the plurality of columns of pixel circuits, respectively (¶ 28).
Claim 4:	the data writing circuit comprises a data writing transistor (element 46 in figure 5 and 6 and ¶ 37 and element T in figures 9 and 10 and ¶ 52); 
	a gate electrode of the data writing transistor is electrically connected to the gate driving circuit through a gate line connected to the data writing transistor to receive the scan signal (note the relationship between elements 30 and S in figure 3 and the relationship between elements 30, S, and T in figures 9 and 10), 
	a first electrode of the data writing transistor is electrically connected to the data driving circuit through a data line connected to the data writing transistor to receive the data signal (note the relationship between elements 28 and D in figure 3 and the relationship between elements D and T in figures 9 and 10), and 
	a second electrode of the data writing transistor is electrically connected to the third terminal of the pixel driving chip (note the relationship between elements T and 64A in figures 9 and 10).
Claim 5:	the pixel driving chip comprises one second terminal (elements 64D in figures 9 and 10, in view of “each pixel 22 may include a single light-emitting diode or may, for redundancy, include a pair of light-emitting diodes 32 that are driven in parallel” in ¶ 34), and 
	the second terminal is electrically connected to the first electrode of the at least one light-emitting element (note the relationship between elements 32 and 64D in figures 9 and 10), 
	or 
	the at least one light-emitting element comprises a plurality of light-emitting elements (elements 64D in figures 9 and 10, in view of ¶ 34), 
	the pixel driving chip comprises a plurality of second terminals (at least suggested by the “…” between element 32 and the bracket for element 22 in figures 9 and 10; see also ¶ 34), and 
	the plurality of second terminals are electrically connected to first electrodes of the plurality of light-emitting elements in a one-to-one correspondence manner (at least suggested by the “…” between element 32 and the bracket for element 22 in figures 9 and 10 and by the plural “contacts”, “anodes”, and “output paths” in “contacts such as pad 64D may be coupled to anodes (output paths) 34” in ¶ 52; see also ¶ 34).
Claim 6:	second electrodes of light-emitting elements of pixel circuits in each row are connected to a same second voltage line to receive a second voltage (at least suggested by the horizontal line Vdd in figures 9 and 10 and the similar language used to describe lines Vdd and Vss in ¶ 45).
Claim 9:	the at least one light-emitting element comprises at least two light-emitting elements (elements 22 in figure 4 and ¶ 31), and 
	the at least two light-emitting elements emit light of different colors (¶ 31).
Claim 10:	the at least one light-emitting-element is a sub-millimeter light-emitting diode or a miniature light-emitting diode (¶ 31).
Claim 14:	a display device comprises the display panel according to claim 1 (¶ 5).
Claim 16:	a driving method of the display panel according to claim 1 comprises: 
	writing a plurality of data signals into pixel driving chips in the plurality of pixel circuits arranged in the array, respectively (¶s 32 and 33); and 
	by the pixel driving chips in the plurality of pixel circuits, driving the at least one light-emitting element in each pixel circuit of the plurality of pixel circuits to emit light according to the data signals, respectively (¶s 32 and 34).
Claim 17:	by the pixel driving chips in the plurality of pixel circuits, driving the at least one light-emitting element in each pixel circuit of the plurality of pixel circuits to emit light according to the data signals, respectively, comprises: 
	applying second voltages to second electrodes of the at least one light-emitting element in each pixel circuit of the plurality of pixel circuits, respectively (¶ 36); and 
	by the pixel driving chips, controlling currents flowing through the at least one light-emitting element in each pixel circuit of the plurality of pixel circuits according to the data signals, respectively, to drive the at least one light-emitting element in each pixel circuit of the plurality of pixel circuits to emit light (¶s 32 and 34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Kwak et al (US 2005/0104818; hereinafter Kwak).
•	Regarding claims 7, 8, 19, and 20, Lin discloses everything claimed, as applied to claims 5 and 17.  Additionally, Lin discloses where:
Claim 19:	each of the plurality of pixel circuits comprises at least one second terminal which is connected to the at least one light-emitting element in a one-to-one correspondence manner (element 64D in figures 9 and 10 and ¶s 51 and 52), and 
	the driving method comprises: 
	storing the plurality of data signals corresponding to an N-th frame of image row by row in a display phase of the N-th frame of image (¶s 33 and 34).
Claim 20:	the at least one light-emitting element comprises a plurality of light-emitting elements (elements 22 in figure 4 and ¶ 31), and 
	the driving method comprises: 
	sequentially applying currents to a plurality of light-emitting elements, which are respectively electrically connected to each pixel driving chip of pixel driving chips of respective rows, according to the plurality of data signals (at least suggested by ¶ 33).
However, Lin fails to disclose the details of groups of second voltage lines.
	In the same field of endeavor, Kwak discloses where:
Claim 7:	the display panel further comprises: 
	a plurality of groups of second voltage lines (Vss_R1,G1,B1-Vss_Rm,Gm,Bm in figures 5, 7, and 11 and ¶s 87 and 120), 
	the plurality of groups of second voltage lines are connected to a plurality rows of pixel circuits in a one-to-one correspondence manner (note the relationship between S1-Sm and Vss_R1,G1,B1-Vss_Rm,Gm,Bm in at least figure 5); and 
	the plurality of light-emitting elements comprise Q light-emitting elements (elements R, G, and B in figure 11), 
	each group of second voltage lines comprises Q second voltage lines (elements 511_R, 511_G, and 511_B in figure 11), and 
	a q-th second voltage line of the Q second voltage lines is connected to q-th light-emitting elements respectively electrically connected to respective pixel driving chips of pixel circuits in a corresponding row (figure 11),
	q is an integer greater than 0 and less than or equal to Q, and Q is an integer greater than or equal to 1 (figure 11).
Claim 8:	the display panel further comprises: 
	a voltage control circuit (element 500 in figures 5 and 7 and ¶s 121-124), connected to the plurality of groups of second voltage line (figure 11), and configured to sequentially apply second voltages to the Q second voltage lines in each group of second voltage lines according to a timing sequence of applying currents, which correspond to corresponding data signals, to the Q light-emitting elements, which are connected to the respective pixel driving chips, by the respective pixel driving chips, to drive the Q light-emitting elements to sequentially emit light according to the corresponding data signals (¶s 121-124).
Claim 19:	the driving method comprises: 
	applying second voltages to second electrodes of light-emitting elements in a plurality of rows of pixel circuits row by row to drive light-emitting elements in the plurality of rows of pixel circuits to emit light row by row according to the plurality of data signals that are stored (note the sequence of Vss_R1,G1,B1-Vss_Rm,Gm,Bm in figure 11C and ¶s 142-150 and 155); 
	N is an integer greater than 1 (note that figure 11C shows at least a portion of three frames).


Claim 20:	the driving method comprises: 
	according to a timing sequence at which the currents are applied to the plurality of light-emitting elements, applying second voltages row by row to second electrodes of the plurality of light-emitting elements, which are electrically connected to each pixel driving chip of the pixel driving chips of respective rows, to drive the plurality of light-emitting elements to emit light in a time-sharing manner (note the sequence of Vss_R1,G1,B1-Vss_Rm,Gm,Bm in figure 11C and ¶s 142-150 and 155).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Kwak, for the purpose of more efficiently using panel space in a display (¶ 26).

Claims 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Cok et al (US 2017/0061867; hereinafter Cok).
•	Regarding claims 11 and 12, Lin discloses everything claimed, as applied to claim 5.  Additionally, Lin discloses where:
Claim 11:	the display panel further comprises: 
	a wiring electrode (elements 66 in figure 8 and ¶ 50), on a side of the data writing transistor away from the substrate (note the relationship between elements 50, 66, and 58+60 in figure 8 and ¶ 50; where ¶ 50 also at least suggests where “signal lines, other metal traces, etc.” are located in the same layer as elements 58 and 60, i.e. under element 68, and where figures 9 and 10 show these “signal lines, other metal traces, etc.”); and 
	a second voltage line connected to the second electrode of the at least one light-emitting element to provide a second voltage (element Vss in figures 9 and 10 and ¶ 45), 
	the at least one light-emitting element and the pixel driving chip are bound on a side of the wiring electrode away from the substrate (note the relationship between elements 50, 66, and 58+60 in figure 8 and ¶ 50, as previously explained), and 
	the first electrode of the at least one light-emitting element is connected to the second terminal of the pixel driving chip through the wiring electrode (note the relationship between elements 32 and 50 in figures 9 and 10).
Claim 12:	the display panel further comprises: 
	a connection electrode (“signal lines, other metal traces, etc.” in ¶ 50 and shown in figures 9 and 10; note where at least a portion of elements 34, D, S, Vdd, and Vss in figures9 and 10 are necessarily located under element 50, as shown in figure 8), 
	the connection electrode is connected to the wiring electrode through a hole (figure 8 and ¶ 50), and 
	the connection electrode is in a same layer as the first electrode and the second electrode of a thin film transistor (¶ 50).
However, Lin fails to disclose the additional details of the second voltage line and the details of a light shielding layer.
	In the same field of endeavor, Cok discloses where:
Claim 11:	the display panel further comprises: 
	a wiring electrode (at least one element 60 in figures 1 and 2 and ¶s 127 and 129); and 
	a second voltage line, in a same layer as the wiring electrode (at least one more element 60 in figures 1 and 2 and ¶s 127 and 129), and connected to the second electrode of the at least one light-emitting element to provide a second voltage (inherent in figures 1 and 2; see also VLED in figure 6), 
	the at least one light-emitting element and the pixel driving chip are bound on a side of the wiring electrode away from the substrate (note the relationship between elements 28, 40, 50, and 60 in at least figure 2), and 
	the first electrode of the at least one light-emitting element is connected to the second terminal of the pixel driving chip through the wiring electrode (element 60 in figure 2 and ¶ 127).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Cok, for the purpose of improving the contrast of a liquid crystal display (¶ 8).
•	Regarding claim 15, Lin discloses a display device (figures 3, 4, 7, 9, and 10 and ¶ 5), comprising: 
a display panel (figures 3, 4, 7, 9, and 10), and 
a backlight unit (¶s 2 and 20), 
wherein the backlight unit comprises a plurality of backlight partitions (each combination of elements 20 and 22 in figure 3 and ¶s 20 and 25), and 
at least one of the plurality of backlight partitions comprises: 
a pixel driving chip (element 20 in figures 3, 4, 7, 9, and 10 and ¶ 25), and 
at least one light-emitting element (elements 32 in figures 4, 7, 9, and 10 and ¶s 27 and 34); and 
the pixel driving chip is configured to: 
receive and store a data signal (¶ 32), and 
drive the at least one light-emitting element to emit light according to the data signal (¶ 32). 
However, Lin fails to disclose the details of a local dimming method.
	In the same field of endeavor, Cok discloses where the backlight unit comprises a plurality of backlight partitions (¶ 8) and is driven by a local dimming method (¶ 8).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Cok, for the purpose of improving the contrast of a liquid crystal display (¶ 8).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Cok, and further in view of Kim et al (US 2017/0033171; hereinafter Kim).
•	Regarding claim 13, Lin, in view of Cok, discloses everything claimed, as applied to claim 11 [[4]].  However, Lin, in view of Cok, fails to disclose the details of a light shielding layer.
	In the same field of endeavor, Kim discloses where the display panel further comprises: 
a light shielding layer (element 170 in at least figure 3B and ¶ 109), 
the light shielding layer and the wiring electrode are arranged in a same layer (note where elements 130g and 170 in figure 3B are located in the same layer), and 
an orthographic projection of the light shielding layer on the substrate coincides with an orthographic projection of the thin film transistor on the substrate (note the relationship between elements 170 and T3g in figure 3B and ¶ 113).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Cok, according to the teachings of Kim, for the purpose of preventing light from being incident on the active region of a TFT (¶ 113).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, in view of Akimoto (US 6,326,942), and further in view of Kwak.
•	Regarding claim 18, Lin discloses everything claimed, as applied to claim 17.  Additionally, Lin discloses where each of the pixel driving chips comprises at least one second terminal which is connected to the at least one light-emitting element in a one-to-one correspondence manner (element 64D in figures 9 and 10 and ¶s 51 and 52).  However, Lin fails to disclose the additional details of the driving method.
	In the same field of endeavor, Akimoto discloses where the driving method comprises, in a display phase of a (N−1)-th frame of image, storing a plurality of data signals, which correspond to a N-th frame of image, in the pixel driving chips of the plurality of pixel circuits, respectively (col. 13, lines 38-53).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin according to the teachings of Akimoto, for the purposes of lengthening a light emit period per image and increasing the light utilization rate (col. 14, lines 11-17).  However, Akimoto also fails to disclose the additional details of the driving method.
	In the same field of endeavor, Kwak discloses where the driving method comprises, in a display phase of the N-th frame of image, applying second voltages to second electrodes of light-emitting elements of pixel circuits in respective rows, respectively controlling corresponding currents flowing through the at least one light-emitting element electrically connected to each of the pixel driving chips according to the plurality of data signals stored in the pixel driving chips, to drive the light-emitting elements of pixel circuits in the respective rows to emit light (note the sequence of Vss_R1,G1,B1-Vss_Rm,Gm,Bm in figure 11C and ¶s 142-150 and 155), wherein N is an integer greater than 1 (note that figure 11C shows at least a portion of three frames).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Lin, as modified by Akimoto, according to the teachings of Kwak, for the purpose of more efficiently using panel space in a display (¶ 26).

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        12/09/2022